DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 contains the limitation “preferably than 150 nm”, which is missing a word.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12-13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 8 and 10 contains the limitation “based on”.  This limitation is confusing because it is unclear what “based on” should mean.  Are all the limitations following “based on” required by the claim?  How loosely can something be “based on”?  Claim 9 is likewise rejected as failing to cure the deficiencies of claim 8.

Claim 13 contains the limitation “comprising, among other things,” which is confusing because it is unclear what “other things” are required.  For example, does the claim require more than a chamber? Does the claim include only a chamber?  For examination purposes, a chamber as claimed will be interpreted as meeting the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asbahi et al WO 2017/018946.
Per claims 1, 4, Asbahi teaches assembling particles on a microstructured surface (abstract) comprising the steps of covering the surface with a colloidal suspension (page 20), which would be carried out inherently within a temperature range, and a step of sedimentation of particles so that particles sediment in the direction of the surface of the sample (abstract and page 16, step (e) of Fig. 1), and therefore also be considered a trapping step, where gravity assists the nano-meniscus to push the nanoparticles into void spaces), which would be carried out inherently within a temperature range.
Per claim 10, Asbahi does not teach any thermal agitation and therefore the effects of gravity would be greater.
.  

Claim(s) 1, 4, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyrade et al US 2012/0070911.
Per claims 1, 4, Peyrade teaches forming a structured surface with particles on a microstructured surface (abstract) comprising the steps of covering the surface with a colloidal suspension [0128], which would be carried out inherently within a temperature range, and a step of sedimentation of particles so that particles sediment in the direction of the surface of the sample (abstract) with the assistance of gravity and evaporation of the suspension, and therefore also be considered a trapping step, which would be carried out inherently within a temperature range.
Per claims 8-9, Peyrade teaches that the solvent may be water [0153], and that it may comprise several types of solvents [0070].
Per claim 10, Peyrade does not teach any thermal agitation and therefore the effects of gravity would be greater.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-10, 12-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asbahi et al WO 2017/018946 or Peyrade et al US 2012/0070911 in view of Padmanabhan et al US 6991847.
Per claims 1, 4, both Asbahi and Peyrade teach all the limitations of claim 1 as discussed above.  However, as further support, sedimentation is a known process step to form a layer from a colloidal suspension.  For example, Padmanabhan teaches that assembling particles via slow sedimentation of a colloidal suspension to form a microporous structure (col. 6, lines 37-60). It would have been obvious to one of ordinary skill in the art to have been able to utilize a sedimentation technique to assist in depositing the particles of Asbahi or Peyrade with a reasonable expectation for success and predictable results, as colloidal suspensions with liquid carriers are suitable for sedimentation deposition (see Padmanabhan or Marshall).  These sedimentation steps would also be considered trapping steps as particles would be trapped in the microstructured surface of the prior art.
Per claims 2, 5, Peyrade or Asbahi do not teach the presence of air bubbles; as such, the condensing is considered an inherent step in the process.  Furthermore, the claims are open to the condensation step and trapping step occurring together with the sedimentation step. Peyrade also teaches controlling the temperature during the deposition or layer formation step ([0088], [0132]).  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the temperature of the sedimentation/condensing/trapping step to arrive at the desired results via routine experimentation (see MPEP 2144.05).

Per claim 10, both Asbahi and Peyrade do not teach any thermal agitation and therefore the effects of gravity would be greater.
Per claim 12, Peyrade teaches particle diameters of 100 nm [0119].  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05).  As such, since the claim teaches a size greater than 100 nm, while the prior art teaches 100 nm, it would have been expected by one of ordinary skill in the art to have accomplished the same process with the same properties of depositing a layer as claimed.
Per claim 13, Asbahi teaches a closed system to hold the substrate (abstract), which is defined by Asbahi as any sealed or contained system that is isolated from the external environment (page 3).  As such, it would have been obvious to one of ordinary skill in the art to have utilized a chamber, which is a closed and contained system, wherein a wall would receive the microstructured surface (e.g., Fig. 1).
Per claim 14, Asbahi teaches capillary action in order to dispose said suspension over said substrate (page 2).  
Per claims 16-19, Peyrade also teaches controlling the temperature during the process ([0088], [0132]).  Peyrade also teaches evaporation of the substrate (abstract).  As such, it would have been obvious to one of ordinary skill in the art to have controlled the temperature (e.g., to create a lower temperature to prevent evaporation) during the covering step, condensation step, trapping step, and/or the sedimentation step with a reasonable expectation for success via routine experimentation (see MPEP 2144.05).


Allowable Subject Matter
Claims 3, 6-7, 11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Asbahi or Peyrade teach a separate step of condensing gas bubbles or trapping different from the sedimentation step with the claimed relative temperatures.  Furthermore, none of the prior art teach a removing step according to the claimed invention of claim 7.  Lastly, none of the prior art teach calculating a maximum particle size in the colloidal suspension according to the formula as claimed in claim 11.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.

Relevant Prior Art
	Marshall US 7794538 is considered relevant prior art that is not relied upon in the rejection above.  Marshall teaches a self-assembly method comprising utilizing a colloidal suspension of particles and sedimenting to form a structure (col. 4, lines 36-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715